Citation Nr: 0428344	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a low back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for a right knee disability.

3.  Entitlement to an increased rating for residuals of a 
total left knee replacement, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from January 1955 to 
December 1956.

Historically, a July 1986 Board decision denied service 
connection for low back and right knee disabilities, 
including as secondary to service-connected left knee 
disability.  That July 1986 Board decision represents the 
last final decision with regards to the low back and right 
knee disabilities service connection issues.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and May 2002 rating decisions 
by the Pittsburgh, Pennsylvania, Regional Office (RO), which 
respectively confirmed a 30 percent evaluation for residuals 
of a total left knee replacement due to degenerative joint 
disease and Baker's cyst and denied reopening of secondary 
service connection claims for low back and right knee 
disabilities.

After appellant filed a timely Notice of Disagreement with 
that May 2002 rating decision, an October 2002 Statement of 
the Case was issued by a Decision Review Officer that 
apparently addressed said secondary service connection issues 
on the merits without formally considering the finality of 
the prior July 1986 Board decision in question.  In Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that "the new and 
material evidence requirement was clearly a material legal 
issue which the BVA had a legal duty to address, regardless 
of the RO's actions."  See also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In a December 2003 remand, the Board reframed the secondary 
service connection issues as whether new and material 
evidence has been received to reopen secondary service 
connection claims for low back and right knee disabilities 
and, together with the left knee total arthroplasty increased 
rating appellate issue, remanded the case to the RO for 
additional evidentiary development.  

A subsequent April 2004 rating decision granted a temporary 
total convalescent rating for the service-connected left knee 
replacement disability, effective February 12, 2004 through 
March 31, 2005.  

The Board will render a decision herein on the issue of 
whether new and material evidence has been received to reopen 
a secondary service connection claim for a low back 
disability.  The remaining issues of whether new and material 
evidence has been received to reopen a secondary service 
connection claim for a right knee disability and entitlement 
to an increased rating in excess of 30 percent for residuals 
of a total left knee replacement will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  By a July 1986 Board decision, service connection was 
denied for a low back disability, including as secondary to 
service-connected left knee disability.  It was determined 
therein that a low back disability, arthritis, was initially 
clinically shown in the mid-1980's decades after service; 
that post-service clinical findings in the 1950's and 1960's 
did not reveal any gait impairment; and that there was no 
reasonable basis to relate the service-connected left knee 
disability and the low back spinal arthritis.  

2.  Additional evidence submitted subsequent to said July 
1986 Board decision, which denied the low back disability 
service connection claim, when viewed in the context of all 
the evidence, does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

Evidence received subsequent to the Board's July 1986 
decision, which denied service connection for a low back 
disability, including as secondary to service-connected left 
knee disability, is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a) (effective prior to August 29, 2001), 
20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to secondary service connection for a low back 
disability, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board's 
July 1986 decision, which denied service connection for a low 
back disability, including as secondary to service-connected 
left knee disability, is final and may not be reopened, in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 
20.1105; Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith 
(William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final Board decision.  Additionally, 
since appellant's claim to reopen secondary service 
connection for a low back disability was filed prior to 
August 29, 2001 (See appellant's February 2000 written 
statement), the effective date of amendment to 38 C.F.R. 
§ 3.156, the "old" version of 38 C.F.R. § 3.156 will be 
applied.  

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claim to 
reopen secondary service connection for a low back 
disability.  Additionally, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the VCAA became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Under the Veterans 
Claims Assistance Act of 2000, new duty to assist provisions 
include requiring VA to provide medical opinion when such 
opinion is necessary to make a decision on a claim.  However, 
it appears that such duty to assist provisions requiring 
examinations or medical opinions are dependent on whether 
"new and material" evidence has been submitted to reopen 
the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) and 38 
U.S.C.A. § 5108 (West 1991).

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the low back 
disability secondary service connection claim.  The 
evidentiary record includes available service medical records 
and post-service clinical records relied upon by the RO in 
denying the low back disability secondary service connection 
claim at issue.  

The Board finds that appellant and his service organization 
representative were knowledgeable regarding the necessity of 
competent evidence showing that said claimed low back 
disability was related to the service-connected left knee 
disability.  See, in particular, an October 2002 Statement of 
the Case and May 2004 Supplemental Statement of the Case, 
which set out the applicable provisions of 38 C.F.R. 
§ 3.156(a) pertaining to the need for "new and material" 
evidence to reopen said claim at issue, and laws and 
regulations concerning general service connection principles, 
including secondary service connection.  Additionally, the 
aforestated July 1986 Board decision discussed in detail the 
competent evidence then of record, the applicable legal 
theories, laws, and regulations governing service connection, 
and the reasons for denial of said claim.  

The evidentiary record includes service medical records and 
post-service clinical records relied upon by the agency of 
original jurisdiction in denying the low back disability 
service connection claim.  Additionally, appellant has had an 
opportunity to submit medical records and other documents.  
It does not appear that appellant or his representative has 
informed the VA of the existence of any specific competent 
evidence that might prove to be new and material concerning 
said appellate issue.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  The RO issued February 
2002 and February 2004 VCAA notices on said claim on appeal, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the VCAA notices 
did not specifically include the applicable provisions of 38 
C.F.R. § 3.156(a) pertaining to the need for "new and 
material" evidence to reopen said claim at issue, 
nevertheless the May 2002 rating decision and October 2002 
Statement of the Case included those legal provisions, and 
even appellant's representative in a recent May 2004 written 
statement specifically referred in detail to such legal 
provisions.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the low back 
disability service connection claim on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his low 
back disability service connection claim on appeal or his 
substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. Mississippi Queen, 753 F.2d 1349, 1352 
(5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the low back disability 
service connection claim on appeal.  

The evidence previously considered in the July 1986 Board 
decision, which denied service connection for a low back 
disability, including as secondary to service-connected left 
knee disability, included appellant's service medical records 
and VA examinations reports dated between 1957 and 1966, 
which did not reveal any complaints, findings, or diagnoses 
pertaining to a low back disability or gait abnormality.  VA 
clinical evidence in the 1970's and early 1980's revealed 
that appellant had various left knee symptoms without gait 
impairment reported.  On February 1985 VA orthopedic 
examination, appellant complained of pain in the low back and 
knees.  Clinically, the left knee had crepitus, restricted 
flexion, and an inability to "lock" in the standing 
position; however, no knee instability or gait impairment was 
reported.  Radiographically, there was minimal spondylosis of 
the lumbar spine and minimal to moderate left knee 
degenerative arthritis.  The examiner opined that it was 
"possible" that the left knee pathology had produced 
increased strain on the right knee and back from appellant's 
standing and walking while favoring the left knee.  During a 
December 1985 RO hearing, appellant testified that he had 
been a plumber and more recently a business agent; that his 
knee instability was mild; and that his knee instability had 
not caused falls.  Based on the evidence then of record, the 
Board in its July 1986 decision, denied service connection 
for a low back disability, including as secondary to service-
connected left knee disability.  

The evidence received subsequent to said July 1986 Board 
decision is not new and material.  A September 1985 VA 
outpatient clinical record reported that appellant had only a 
minimal limp.  Private medical records dated in 1988 reported 
that appellant had experienced neck pain after installing 
plasterboard with cervical degenerative arthritis 
radiographically shown.  Additional private and VA clinical 
records dated since the late 1990's, many years after 
service, primarily pertain to treatment for various 
disorders, including arthritis in the knees, back, and neck.  
Significantly, on January 2002 VA orthopedic examination, the 
examiner stated that the claims file was available for 
review; that lumbar spine degenerative scoliosis was 
assessed; and that the examiner could not directly attribute 
appellant's low back problems to his left knee disability, 
since "there is no history of correlation in time starting 
with the original knee problem and he has proven history of 
multiple area of arthritis and it may simply be degenerative 
arthritis of the lower back."  

The critical point is that none of the competent evidence 
received subsequent to said July 1986 Board decision 
indicates that any current low back disability is causally or 
etiologically related to the service-connected left knee 
disability.  The Board has considered appellant's 
contentions.  However, lay assertions of medical causation 
are not sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said July 
1986 Board decision, which denied service connection for a 
low back disability, including as secondary to service-
connected left knee disability, when viewed in the context of 
all the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
submitted, the claim for secondary service connection for a 
low back disability is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


ORDER

Since new and material evidence has not been received to 
reopen a claim for secondary service connection for a low 
back disability, the claim is denied.  


REMAND

With respect to the remaining appellate issues, additional 
procedural and evidentiary development appears necessary for 
the following reasons.

With regards to the issue of whether new and material 
evidence has been received to reopen a secondary service 
connection claim for a right knee disability, the VCAA 
amended 38 C.F.R. § 3.156(a), relating to the definition of 
new and material evidence, which applies to any application 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since 
appellant's claim to reopen secondary service connection for 
a right knee disability was filed subsequent to the August 
29, 2001 effective date of amendment to 38 C.F.R. § 3.156, 
the amended version of 38 C.F.R. § 3.156 is applicable to 
that claim.  However, the RO has only adjudicated the right 
knee secondary service connection claim under the old, not 
the amended, version of 38 C.F.R. § 3.156.  Additionally, the 
RO should issue appellant a proper VCAA letter to inform 
appellant of the amended 38 C.F.R. § 3.156(a), relating to 
the definition of new and material evidence, and the 
necessity to submit new and material evidence in order to 
reopen the secondary service connection claim at issue.  
Thus, for such procedural due process concerns, it appears 
that a remand of this appellate issue is warranted.

Concerning the total left knee replacement increased rating 
appellate issue, pursuant to the Board's December 2003 
remand, a March 2004 VA orthopedic examination was conducted 
to determine the current nature and severity of that 
disability.  However, apparently a month prior to that March 
2004 VA orthopedic examination, appellant underwent private 
surgical procedures on the prosthetic left knee, and none of 
the private operative records are currently associated with 
the claims folders.  A January 2004 pre-operative private 
medical statement did indicate that appellant had experienced 
a dislodged patellar prosthetic component; that a revision of 
the patellar prosthetic component was planned; and that 
revision of the tibial insert would also be accomplished at 
the same time.  It is unclear from the record whether the RO 
has attempted to obtain such private surgical records.  

Additionally, the examiner, who conducted the March 2004 VA 
orthopedic examination, noted the absence of such private 
operative records and indicated that he was unable to 
adequately comment on the nature and current severity of the 
left prosthetic knee disability, in part, due to the fact 
that appellant was still in a postoperative recovery period.  
That examiner also recommended that appellant be reexamined a 
reasonable time after the postoperative recovery period has 
elapsed.  From a procedural standpoint, it should be pointed 
out that after appellant underwent said February 2004 private 
operative procedure (apparently a surgical revision of the 
prosthetic left knee components), the RO, in an April 2004 
rating decision, granted a temporary total convalescent 
rating for the service-connected left knee replacement 
disability, effective February 12, 2004 through March 31, 
2005.  See 38 C.F.R. § 4.30(b)(2) (2003) (which provides that 
a temporary total convalescent rating may be extended 6 
months beyond the initial 6-month period).  Additionally, 
38 C.F.R. § 4.30(a)(3) (2003) states that a temporary total 
convalescent rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; and that 
where the evidence is inadequate to assign the schedular 
evaluation, a physical examination will be scheduled prior to 
the end of the total rating period.  Accordingly, it is the 
Board's opinion that when appellant has sufficiently 
recovered from the February 2004 private operative procedure 
in question, the RO should arrange a VA orthopedic 
examination in order to adequately ascertain the nature and 
current severity of the prosthetic left knee disability.  

Thus, the RO should attempt to obtain such private operative 
records as well as any other relevant clinical records that 
may be available that may describe the nature and severity of 
appellant's service-connected prosthetic left knee 
disability, particularly those prior, during, and subsequent 
to the February 2004 private operative procedure in question; 
and arrange for an adequate VA examination to determine the 
current nature and severity of that disability.

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  The RO should request appellant to 
provide any relevant clinical records 
pertaining to the service-connected 
prosthetic left knee disability 
(particularly prior, during, and 
subsequent to the February 2004 private 
operative procedure in question) in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual VA and non-VA clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

2.  With respect to appellant's service-
connected residuals of a total left knee 
replacement, the RO should arrange 
appropriate VA examination, such as 
orthopedic examination, to determine the 
current nature and severity of that 
disability.  All indicated tests and 
studies should be performed, such as 
range of motion studies expressed in 
degrees.

If there are clinical manifestations 
reasonably attributable to the service-
connected total left knee replacement, 
the examiner should describe them in 
adequate detail.  For example, the 
examiner should indicate whether the 
service-connected total left knee 
replacement results in gait impairment, 
instability, limitation of motion, 
quadriceps atrophy, weakened movement, 
excess fatigability, or incoordination; 
and if so, describe the nature and 
severity thereof.  If there is any 
prosthetic joint misalignment, deformity, 
or looseness, this should be described in 
detail.  If there is any gait impairment 
and it is due to causes other than the 
service-connected total left knee 
replacement, this should be commented 
upon in sufficient detail.  The examiner 
should indicate whether any painful 
prosthetic left knee motion is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in adequate detail.  
Any objective indications of such pain 
should be described.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of any prosthetic left knee pain, and 
functional restrictions from left knee 
pain on motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2003).

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected total left 
knee replacement should be described in 
adequate detail.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

3.  The RO should review the evidence, 
including any additional evidence 
submitted, and readjudicate whether new 
and material evidence has been received 
to reopen the claim of entitlement to 
secondary service connection for a right 
knee disability.

A.  If the RO denies the claim of 
entitlement to service connection 
for a right knee disability on the 
basis that new and material evidence 
has not been received, appellant 
should be provided a supplemental 
statement of the case which includes 
appropriate laws and regulations 
(including the amended version of 
38 C.F.R. § 3.156, effective August 
29, 2001).  Additionally, the RO 
should issue appellant a proper VCAA 
letter to inform appellant of the 
amended 38 C.F.R. § 3.156(a), 
relating to the definition of new 
and material evidence, and the 
necessity to submit new and material 
evidence in order to reopen the 
right knee disability secondary 
service connection claim at issue.  

B.  If the RO considers the claim 
for secondary service connection for 
a right knee disability reopened, 
the RO should arrange appropriate VA 
examination, such as an orthopedic 
examination, to determine the nature 
and etiology of any right knee 
disability presently manifested.  
The examiner should review the 
entire claims folders and express an 
opinion, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following: 
(i) Is any right knee disability 
causally or etiologically related to 
the service-connected left knee 
disability, and (ii) did the 
service-connected left knee 
disability aggravate any right knee 
disability?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report should contain an 
adequate discussion of appellant's 
medical history, as well as clinical 
findings upon which the diagnosis is 
based, and provide a sufficient rationale 
for the medical conclusions.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner 
in the report.

4.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an increased rating for 
residuals of a total left knee 
replacement, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



